Memorandum Opinion
Defendant was convicted by a jury of aggravated assault on Albert Perozzi by striking him in the mouth with a hammer and his exceptions were transferred by DiClerico, J. The jury was instructed that the state had the burden of proving beyond a reasonable doubt that defendant did not act in self-defense. Defendant’s contention, that the lack of direct evidence to rebut the defendant’s state of mind that he was acting in self-defense coupled with evidence that after the assault defendant did not flee but instead called the police and an ambulance prevents the required finding, cannot be accepted. The jury could have made the required finding on the testimony of the victim as to the circumstances of the assault and could disbelieve the defendant. State v. Cote, 108 N.H. 290, 293, 235 A.2d 111, 114 (1967); State v. Linsky, 117 N.H. 866, 379 A.2d 813 (1977).

Exceptions overruled.